Citation Nr: 1423906	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDINGS OF FACT

1. The Veteran in this case served on active duty from July 1967 to July 1970.

2. In May 2014, prior to the promulgation of a decision regarding the issue of an increased rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The appeal for an increased rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claim

In a written statement submitted to the Board in May 2014, the Veteran withdrew the appeal regarding entitlement to an increased rating in excess of 20 percent for diabetes mellitus with erectile dysfunction. 38 C.F.R. § 20.204. Accordingly, the appeal regarding that issue is dismissed.





ORDER

The issue of an increased rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


